Per Curiam. This was a hill filed by the commissioners to enjoin appellant from cutting a ditch from what is alleged to be a natural drain or slough running through his land outside of the district to a branch ditch in it, thereby turning into the latter the water from his own and other lands, also out of the district, which naturally drained to another outlet. By force of the statute, Drainage Act of 1885, Soc. 42, the connection proposed to be made by appellant would bring into the district his own land, but not that of the others referred to. And it gives him the right to drain from bis own land ontsido into tho ditches of the district, the water that comes upon it from other lands also outside, unless it goes off by the continuation of the same natural channel by which it conies on. But to divert the water from such a channel to the ditches of the district would be a wrong in itself; and since the damage would be continuing or recurring, and difficult of computation, injunction is a proper remedy. Whether the slough mentioned in the bill was such a channel or watercourse was a question of fact, upon which tho evidence was conflicting. The chancellor found it was, and we are not prepared to say his finding was not sufficiently supported. By the decree made, appellant’s right to drain his own land outside of the district into its ditch—which we understand it holds to be as herein above stated—is expressly saved, and so, in view of the fact as found, we think he has no cause of complaint. Decree affirmed.